Citation Nr: 0616522	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  96-49 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with duodenitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946 and from April 1948 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision.  The 
veteran filed a notice of disagreement (NOD) in September 
1996, and the RO issued a statement of the case (SOC) in 
November 1996.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
1996.

In March 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.

In July 2003, the Board remanded this case to the RO for 
further development of the evidence.  After accomplishing 
some of the requested action, the RO continued the denial of 
the claim (as reflected in the December 2004 supplemental SOC 
(SSOC)).

In March 2005, the undersigned granted the appellant's motion 
to advance this case on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (2005).

In April 2005, the Board again remanded this matter to the RO 
for further development of the evidence.  After accomplishing 
that development, the RO continued the denial of the claim 
(as reflected in the March 2006 SSOC), and returned the 
matter  to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's service-connected GERD with duodenitis is 
well-controlled with medication, and is not productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial arm or 
shoulder pain, or productive of considerable impairment of 
health; the weight of the medical evidence attributes ongoing 
symptoms of dysphagia, and recent anemia, to nonservice-
connected disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for GERD 
with duodenitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.114; Diagnostic Codes 7399-7346 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for a rating in 
excess of 10 percent for GERD with duodenitis has been 
accomplished.

Through the April 1996 rating decision, the November 1996 
SOC, the February 1997 and the July 1997 SSOCs, , the April 
2002 SSOC, , the December 2004 SSOC, and the March 2006 SSOC, 
the RO notified the appellant and his representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  A December 2001 RO letter 
notified them of the VCAA, and explained VA's duties to 
notify and assist the veteran in his claim.  After each, they 
were afforded the opportunity to respond.  Hence, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his claim, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO notice letters in December 2001, 
February 2002 March 2004 and April 2005  satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the December 2001 and March 2004 
letters, in particular, the RO notified the veteran that VA 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies; requested that the veteran identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO obtain and consider evidence; and invited the 
veteran to submit any additional evidence in support of his 
claims.  These letters also specified that the RO would 
obtain any private medical records for which sufficient 
information and authorization was furnished; and that the RO 
would also obtain an pertinent VA records if the veteran 
identified the date(s) and place(s) of treatment.  In the 
February 2002 letter, the RO specifically requested that the 
veteran complete a VA Form 21-4142 to authorize VA to obtain 
the treatment records of an identified private medical 
provider (to which he did not respond).  The April 2005 
letter reiterated that the veteran should provide the RO with 
any evidence or information that he may have pertaining to 
his claim.  veteran.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
identified evidence in support of his claim.  In addition, in 
response to the RO's March 2004 notice letter, the veteran's 
representative submitted a memorandum indicating that the 
veteran had no additional medical evidence to submit at that 
time.  Given these facts, as well as the RO's instructions to 
him, the Board finds that the appellant has, effectively, 
been put on notice to provide any evidence in his possession 
that pertains to the claim.  Accordingly, on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the April 1996 rating action on appeal.  However, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, more than 4 years after the April 1996 
rating decision.  Moreover, the Board finds that, with 
respect to this matter, any delay in issuing section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
the claims were fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  In this regard, as indicated above, the 
veteran was provided several opportunities to submit 
information and evidence in support of his claim in response 
to the rating decision on appeal, SOC, SSOCs and notice 
letters in 2001, 2002, and 2004.  After the April 2005 notice 
letter, the veteran was given yet another opportunity to 
respond before his claim was readjudicated on the basis of 
all the evidence of record nearly one year later in March 
2006 (as reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claim 
for increase on appeal, the Board finds that this was 
accomplished in the SOC and SSOCs as well as a May 2006 
letter; this suffices for Dingess/Hartman.  The Court also 
held that VA notice must include information regarding the 
effective date that may be assigned.  The RO has provided 
such notice to the veteran in the May 2006 letter that 
notified him that his appeal was being returned to the Board 
for disposition. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  As a result, 
the RO has obtained pertinent VA medical records and the 
veteran has submitted medical records from Andrews Air Force 
Base facilities .  The RO also has arranged for the veteran 
to undergo VA examinations in connection with his claim in 
May 1995, December 2001, August 2005 and October 2005; 
reports of those examinations are of record.  The veteran's 
Board hearing transcript is also of record.  Moreover, the 
veteran has been given the opportunity to submit evidence and 
argument to support his claim, which he has done.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  The record also presents no 
basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Analysis

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the  evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, a June 1981 rating decision granted service 
connection and assigned an initial 20 percent rating for 
duodenitis, mild pylerospasm with recurrent stomach pain, 
under Diagnostic Codes 7399-7305, effective October 23, 1980.  
By May 1983 rating action, the RO recharacterized the 
veteran's disability as symptomatic gastroesophageal reflux, 
and reduced the rating to 10 percent under Diagnostic Codes 
(DC) 7399-7346, effective August 1, 1983.  In the April 1996 
rating decision currently on appeal, the RO again 
recharacterized the disability, as gastroesophageal reflux 
with duodenitis, and continued the 10 percent rating. 

The veteran's service-connected GERD with duodenitis is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.114, DC 7399-7346 (2005), which is indicative of a 
nonspecific gastrointestinal disability rated, by analogy, 
under the criteria for evaluating hiatal hernia.  See 
38 C.F.R. §§ 4.20., 4.27. 

Pursuant to Diagnostic Code 7346, a 10 percent rating  is 
warranted with two or  more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent rating is 
warranted where the condition is productive of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substantial arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is warranted where the condition is 
productive of symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of  
health.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a rating in excess 
of 10 percent for the veteran's service-connected GERD with 
duodenitis is not warranted.

In this regard, on VA examination in May 1995, the veteran 
was diagnosed with symptoms of GERD.  VA outpatient treatment 
records, dated from July 1999 to October 2000, reflect 
notations as to the veteran's history of GERD and esophageal 
dysmotility disorder.  July 2000 and October 2000 VA 
gastroenterology progress reports indicate that the veteran's 
long history of dysphagia is probably related to his 
esophageal dysmotility disorder. 

On December 2001 VA examination, the veteran stated his 
symptoms were getting a little worse.  He was on Prilosec.  
The examiner noted the veteran's history of dysphagia with 
the sensation of food sticking in the middle of his chest.  
The veteran reported that he did not have abdominal pain.  
The examiner noted that a recent endoscopy, barium swallow 
and esophageal motility study were all normal.  A gastric 
emptying scan was abnormal.  The diagnosis was GERD with 
persistent dysphagia and no evidence of duodenitis noted on 
recent endoscopy.  a.

A January 2003 VA Gastroenterology consultation record 
reflects that the veteran was seen for evaluation of 
"esophageal dismotility and spasm with primary peristaltic 
waves and tertiary contractions," after the veteran 
underwent testing by his primary care physicians at Andrews 
Air Force Base to include an abnormal barium swallow in terms 
of motility, which was nonspecific.  

During the March 2003 Board hearing, the veteran testified 
that he vomited once a day after eating with minor weight 
loss.  He testified that his biggest problem was swallowing, 
in that food and pills got stuck causing him pain and spasms 
in his arm, shoulder and chest.  He stated that he had pain 
and burning after eating.  The veteran testified that his 
condition seemed to have gotten worse because his motility in 
his esophagus was not working right.  

During an August 2005 VA examination, the veteran reported 
that when he ate solid food, it seemed to get stuck behind 
the sternum and that caused some pain in the left shoulder 
region.  The examiner noted that the veteran denied any 
history of heartburn, pyrosis, epigastric burning or pain, 
change in weight, diarrhea, hemotemesis, melena or abdominal 
pain.  The examiner noted that VA medical records indicated 
that the veteran was diagnosed with iron deficiency anemia 
related to his chronic renal insufficiency.  The veteran 
complained of constipation related to the iron pills he was 
taking.  The records also indicated that a November 2004 
upper gastrointestinal endoscopy showed a normal duodenum and 
an August 2005 modified Barium swallow showed evidence of 
mild to moderate dysphasia characterized by delayed clearance 
on the distal esophagus and noted hiatal hernia and reflux.  
The diagnosis was gastroesophageal reflux disease with hiatal 
hernia.  

An October 2005 VA examination report reflects that the VA 
examiner reviewed the claims file.  The veteran reported that 
he has been treated with medications over the years for 
sensation of food getting stuck in the mid-chest area.  He 
stated that he has these symptoms about one to two times per 
month and went to the emergency room at times, most recently 
two weeks earlier in the VA hospital for dysphagia, but the 
examiner noted that the records reflected that two weeks 
earlier the veteran  was seen for management of constipation.   
The examiner also noted the November 2004 testing to evaluate 
a one year history of worsening odynophagia and episodes of 
pill sticking.  That report indicated that the veteran had 
over a 10 year history of GERD that had responded to 
intermittent proton-pump inhibitor therapy and that the 
veteran had denied dysphagia, nausea and vomiting.  In 
addition, the examiner noted the August 2005 modified barium 
swallow report reflecting the veteran's clinical history of 
oropharyngeal dysfunction.  Testing revealed a slight 
narrowing at C5-6, delayed clearing of the body of the distal 
esophagus, and hiatal hernia and reflux as previously 
diagnosed.  The examiner diagnosed dysphagia and opined that 
ongoing symptoms were not secondary to any esophageal reflux 
or structural upper intestinal pathology, but were likely to 
be secondary to motility disorder of the distal esophagus.  
He also found that the veteran did not have evidence of 
ongoing duodenitis.  

Thus, the weight of the competent evidence relate the 
veteran's current symptomatology to nonservice-connected 
disability, and not his service-connected GERD with 
duodenitis.  Although an October 2000 VA gastroenterology 
records indicates that the veteran has a history of 
dysphagia, a December 2001 examiner seemed to associate the 
veteran's dysphagia with his service-connected GERD, other  
medical evidence indicates that the veteran's dysphagia is 
related to his nonservice-connected esophageal dysmotility 
disorder.  Specifically, the October 2005 VA examiner opined 
that the veteran's dysphagia was attributable to a nonservice 
connected disability-the veteran's motility disorder of the 
distal esophagus-and not the veteran's service-connected 
GERD.  

In addition, findings on the most recent VA examinations in 
August and October 2005, along with VA and other federal 
outpatient treatment records through 2004, all describe 
relatively normal upper gastrointestinal endoscopies. This 
evidence reflects that the veteran's GERD is controlled by 
medication.  In fact, on VA examination in August 2005, the 
veteran denied any significant symptomatology of GERD to 
include, any history of heartburn, pyrosis, epigastric 
burning or pain, change in weight, diarrhea, hemotemesis, 
melena or abdominal pain.  Although the August 2005 examiner 
noted that the veteran was anemic, that examiner opined that 
this symptom was related to the veteran's chronic renal 
insufficiency.  The Board also notes that, on the most recent 
October 2005 examination, there was no evidence of weight 
loss-the examiner noted that one year earlier, the veteran 
weighed 165 pounds, and currently weighed 166 pounds-and no 
ongoing duodenitis.  

The aforementioned discussion makes clear that  the veteran's 
service-connected GERD with duodenitis is not shown to result 
in any manifestations of persistent recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health that would warrant a 
rating in excess of 10 percent for that disability.  Rather, 
the evidence shows that his GERD is effectively controlled by 
medication, and his current symptoms have been attributed to 
nonservice-connected disability.  As such, a higher rating 
for the veteran's service-connected GERD with duodenitis is 
not assignable under the rating schedule.  

The above determinations are based upon consideration of 
application provisions of the VA's rating schedule.  The 
Board also finds that the record presents no a basis for 
assignment of a higher rating in this case on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (cited 
to in the July 1997 SSOC).  There simply is no showing that 
the disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the normal schedular 
rating criteria.  In the absence of evidence of such factors 
as those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under these circumstances, the claim for a higher rating must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


A rating in excess of 10 percent for GERD with duodenitis is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


